           Case 1:19-mj-00181-AJ Document 6 Filed 01/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


                                                                               iM             P         OJ
 IN THE MATTER OF THE APPLICATION
 FOR A WARRANT AUTHORIZING THE
                                                    Case No. 19-mj-181-01-AJ
 INSTALLATION AND MONITORING OF
 A TRACKING DEVICE IN OR ON A 2011
                                                    Filed Under Seal
 BLACK GMC TERRAIN,YIN
 2CTFLXE59B6243027,NH REG 4346789


                           MOTION TO EXTEND DELAY NOTICE


        The United States of America requests that the Court, pursuant to 18 U.S.C. § 3I03a(c)

and Fed, R. Crim. P. 41(f)(3), further extend the delay for a period of90 days(to April 28,2020)

the issuance ofthe notice that is required by Fed. R. Crim. P. 41(f).

        The United States requested the issuance of a tracking warrant for prospective location

information pursuant to Fed. R. Crim. P. 41 and 18 U.S.C. § 2703(c)(1)(A). This tracking

warrant was requested as part of an ongoing investigation. Because providing notice to the

target that the United States was obtaining location information regarding his vehicle could cause

the target to flee, abandon his vehicle or otherwise obstruct the investigation, the Court granted a

request to delay the service of notice in this case to 30 days after the collection ofinformation

concluded, on or about February 5,2020.

       To date, the target has not been taken into custody and the investigation remains ongoing.

Issuing the notice in this case(even if it does not reach the target directly) could cause the target

to flee, destroy evidence, abandon his vehicle or otherwise obstruct the investigation.

Accordingly, the United States requests that the Court grant a further delay ofthe notification

requirement until April 28,2020.
           Case 1:19-mj-00181-AJ Document 6 Filed 01/30/20 Page 2 of 2




       In assessing whether to further delay notice, the Court should consider the factors set out

in 18 U.S.C. § 3103a(b). Here,the requested delay is necessary to avoid an adverse result.

Premature disclosure ofthe existence ofthis warrant and the government's investigation could

cause the target ofthe investigation to flee, destroy evidence or otherwise obstructjustice and

hinder the success ofthe government's investigation. 18 U.S.C. § 3103a(b)(l). The warrant in

this case provides location information and does not authorize the seizure of any tangible

property or wire or electronic communications or stored information. Thus,the property being

seized was limited to items that are reasonably necessary. 18 U.S.C. § 3103a(b)(l). The delay

being sought is limited to 90 days, which is a permissible time period imder 18 U.S.C.

§ 3103a(c). In light ofthe ongoing human trafficking investigation, the government has

established good cause for the requested extension under 18 U.S.C. § 3103a(c).

       For the same reasons, the United States requests that all documents related to this matter

shall remain under seal during the time period when notice has been delayed.



                                                     Respectfully submitted,


                                                     SCOTT W. MURRAY
                                                     United/jStates Attorney

                                             By:
                                                     Gerorg^a L. Kone
                                                     Assistant U.S. Attc
                                                     MA Bar #685375
                                                     U.S. Attorney's Office
                                                     53 Pleasant Street
                                                     Concord, NH 03301
                                                    (603)225-1552
Dated: January 29,2020
